SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

189
CA 15-00553
PRESENT: CARNI, J.P., LINDLEY, DEJOSEPH, NEMOYER, AND TROUTMAN, JJ.


WILLIAM W. CUVA, PLAINTIFF-RESPONDENT,

                      V                                          ORDER

ADESA NEW YORK, LLC, ROBERT E. PADDEN AND
CREDIT ACCEPTANCE CORPORATION,
DEFENDANTS-APPELLANTS.


GOLDBERG SEGALLA LLP, SYRACUSE (KENNETH M. ALWEIS OF COUNSEL), FOR
DEFENDANTS-APPELLANTS.

PERLA & PERLA, LLP, BUFFALO (JEFFREY A. PERLA OF COUNSEL), FOR
PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Onondaga County
(Donald A. Greenwood, J.), entered December 2, 2014. The order denied
the motion of defendants for partial summary judgment dismissing
plaintiff’s claim for punitive damages.

     Now, upon the stipulation discontinuing action signed by the
attorneys for the parties on September 11 and 15, 2015, and filed in
the Onondaga County Clerk’s Office on October 20, 2015,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:    March 18, 2016                      Frances E. Cafarell
                                                Clerk of the Court